DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-9, 12, 14 and 15 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Fukuchi et al (8,977,055).
Regarding claims 1 and 15 Fukuchi discloses,
 	An image capture apparatus including a camera that captures a target object to generate an image (note fig. 1, block 120 and col. 5 lines 21-22, imaging device generates an image); and
 	A control apparatus including 

  	An information acquisition unit (note fig. 4 block 200 server includes data acquisition unit block 220) that acquires target object information input to a discriminator that identifies an object, wherein the target object information includes the plurality of images or a plurality of feature amounts obtained from the plurality of images (note col. 7 lines 55-65, cites data acquisition unit acquires input image from terminal device, wherein the database store image of different lighting conditions, also col. 8 lines 53-56,  block 240, cites recognizing object determine feature qualities).

Regarding claim 4 Fukuchi discloses,
 	A storage unit (note fig. 4 block 230 database) that stores the target object information acquired by the information acquisition unit in association with the target object (note col. 8 lines 1-7, stores images of object captured, from object recognition which receives image from data acquisition unit).

Regarding claim 5 Fukuchi discloses,
 	Storage unit further stores the environment conditions in association with the target object information (note col. 8 lines 5-8, stored object under different lighting conditions).

Regarding claim 6 Fukuchi discloses,


Regarding claim 7 Fukuchi discloses,
 	Wherein the information acquisition unit determines the target object corresponding to the target object information based on a character or a code included in at least one of the plurality of images (note col. 7 lines 56-62, determine based on feature quantities).

Regarding 8 Fukuchi discloses,
 	Wherein the control unit sets the environment conditions in accordance with an environment of an installation place of an identification apparatus that performs identification by using the discriminator (note col. 7 lines 22-30, control unit determines feature quantities from the captured image operates AR application based information ID of the object).

Regarding claim 9 Fukuchi discloses,
 	Wherein the target object information is used as training data for the discriminator, reference data at time of identification in the discriminator, or evaluation data of the discriminator (note col 8 lines 30-34, feature quantity determined from a learning image).

Regarding claim 12 Fukuchi discloses,
 	A position change unit (note fig. 7, block 330 positioning unit) that changes a positional relationship between the target object and the camera (col. 10 lines 31-42 and 55-60, position data orientation data)

Regarding claim 14 Fukuchi discloses,
 	An identification information acquisition unit that acquires identification information on a product from a product image by using the discriminator to which the target object information acquired by the information acquisition system  and a registration unit that registers the product based on the identification information (note col. 16 lines 33-40, cites register the feature quantities of an input image acquired from the terminal device in the database  while associating them with the imaging position and the lighting conditions for the input image. In registration, it is also possible to check with a user if the result of object recognition has been correct and register the feature quantities of the input image in the database).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuchi et al in view of Miyazaki (9,456,144)
 	Regarding claim 2 Fukuchi discloses an image capture apparatus, control unit and images under different lighting conditions.  Fukuchi does not clearly discloses wherein the image capture apparatus further comprises a light source that emits light to the target object, and wherein the control unit controls the image capture apparatus to generate a plurality of images with different emission conditions of the light.  Miyazaki discloses wherein the image capture apparatus further comprises a light source that emits light to the target object (fig. 1 block 110 and col. 3 lines 24-26, cites light source), and wherein the control unit controls the image capture apparatus to generate a plurality of images with different emission conditions of the light (note fig. 1 block 111, light emission control unit and  col. 3 lines 26-29, light emission control unit performs light emission control and fig. 3 s218 and s222).  Fukuchi and Miyazaki are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include control unit controls the image capture apparatus to generate a plurality of images with different emission conditions of the light in the system of Fukuchi as evidence by Miyazaki.  The suggestion/motivation for doing so provide a favorable image when light is emitted (note col. 1 lines 36-46).  It would have been obvious to combine Miyazaki with Fukuchi to obtain the invention as specified by claim 2.

 	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuchi et al in view of Lowe (6,711,293)
 	Regarding claims 3 and 13 Fukuchi discloses an image capture apparatus, control unit and images under different lighting conditions.  Fukuchi does not clearly discloses a plurality of cameras arranged at positions different from each other, and wherein the control unit controls the image capture apparatus to generate a plurality of images with different capturing positions by causing each of the plurality of cameras to capture the target object.  Lowe discloses a plurality of cameras arranged at positions different from each other (note col. 4 lines 5-10, lines cite a plurality of cameras), and wherein the control unit controls the image capture apparatus to generate a plurality of images with different capturing positions by causing each of the plurality of cameras to capture the target object (note col. 4 lines 5-10, lines cite provides to the computer a plurality of images taken from different positions, in different lighting conditions). Fukuchi and Lowe are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of cameras arranged at positions different from each other, and wherein the control unit controls the image capture apparatus to generate a plurality of images with different capturing positions by causing each of the plurality of cameras to capture the target object in the system Fukuchi as evidenced by Lowe.  The suggestion/motivation for doing so provides system which is operable to determine the presence or absence of an object, in an image taken from virtually any direction, and under varying lighting conditions (note col. 1 lines 29-39).  It would have been obvious to combine Lowe with Fukuchi to obtain the invention as specified by claims 3 and 13.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuchi in view of official notice.
Fukuchi discloses the information acquisition system and image capturing of an image scene.  Fukuchi does not show the image scene to comprise a placement stage on which the target object is placed, displays a background image, a placement stage is partially transparent for the camera to capture object through a transparent portion of the placement stage.  However, the limitation 10 and 11 are well-known in the art, and the fact that the limitation is well-known, the examiner takes “Official Notice”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the limitations of 10 and 11 in Fukuchi such that the camera is operable to move among a plurality of positions about the object on a placement stage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
February 9, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664